COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                §
 EL PASO COMMUNITY COLLEGE                                     No. 08-13-00258-CV
 DISTRICT,                                      §
                                                                  Appeal from the
                   Appellant,                   §
                                                                243rd District Court
 v.                                             §
                                                             of El Paso County, Texas
 ROSA GONZALEZ,                                 §
                                                                  (TC#2008-3813)
                   Appellee.                    §

                                    MEMORANDUM OPINION

       Before the Court is Appellant’s motion for dismissal of appeal because the parties have

resolved the disputes between them. Appellant no longer wishes to pursue the appeal. We grant

Appellant’s motion and dismiss the appeal. See TEX.R.APP.P. 42.1(a)(1). The motion does not

reflect that the parties have made any agreement regarding costs. Accordingly, costs are taxed

against the Appellant. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will

tax costs against the appellant).



November 25, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.